Citation Nr: 0007336	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of back, 
hips, and knees secondary to service-connected residuals of 
trench feet.

2.  Entitlement to an increased rating for residuals of 
trench feet prior to January 12, 1998, rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of left 
trench foot, rated as 10 percent disabling from January 12, 
1998.

4.  Entitlement to an increased rating for residuals of right 
trench foot, rated as 10 percent disabling from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to May 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between arthritis of the back, hips, or 
knees and the appellant's service-connected residuals of 
frozen/trench feet.

2.  Prior to January 12, 1998, the appellant's service-
connected residuals of trench feet were manifested by 
complaints of pain, numbness, and swelling, with clinical 
findings for good peripheral pulses, absent objective 
evidence of abnormal color changes (i.e. purplish, reddish) 
or decreased sensation in the feet, but with clinical 
findings for minor tenderness to palpation around the upper 
foot, ankle, and metatarsal phalangeal areas, along with 
evidence of recurrent fungal infection of the feet (tinea 
pedis) and toenails (onychomycosis).

3.  From January 12, 1998, the appellant's service-connected 
residuals of trench feet were manifested by complaints of 
pain, numbness, and swelling, with clinical findings for good 
peripheral pulses and pinkish colored soles, sides and heels 
of the feet, absent objective evidence of color or nail 
abnormalities related to frozen/trench foot, or evidence of 
decreased sensation in either foot; in a June 1998 addendum 
to the September 1998 VA examination report, the examiner 
stated that pes planus, chronic fungal infection, and chronic 
venous insufficiency, shown on recent examination, were 
unrelated to trench feet and that there was no evidence of 
functional impairment as a result of trench feet.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
arthritis of the back, hips, and knees secondary to service-
connected trench feet has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of trench feet prior to January 12, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7122 
(1997).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of trench foot, left, from January 12, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7122 
(1999).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of trench foot, right, from January 12, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7122 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for arthritis of the 
back, hips, and knees secondary to service-connected 
residuals of frozen feet.  Service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury, or where a service-
connected disability aggravates a nonservice-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet.App. 
439 (1994) (en banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  To establish that a claim for secondary 
service connection is well grounded, competent medical 
evidence must link a current disability to the service-
connected disability.  See Libertine v. Brown, 9 Vet. App. 
521 (1996); Reiber v. Brown, 7 Vet. App. 513 (1995) (the 
appellant must offer a plausible explanation bolstered by 
sufficient medical evidence).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, although report of VA examination dated 
November 1996 shows arthritis of the back, hips, and knees, 
competent medical evidence has not been presented showing a 
nexus, or link, between these medical findings and the 
appellant's service-connected residuals of frozen feet.  
Moreover, the November 1996 examination report indicates that 
arthritis of the hips, knees and ankles was not related to 
any residual of frozen feet or trench foot.

Various written statements of record demonstrate the 
appellant's earnest belief that the current medical findings 
for arthritis are causally related to his service-connected 
residuals of frozen/trench feet.  However, the appellant's 
statements do not provide the necessary medical evidence of a 
nexus between the currently diagnosed arthritis of multiple 
joints and his service- connected residuals of frozen/trench 
feet.  The appellant's lay opinion does not present a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing symptoms).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.

II.  Claims for Increase

A.  Background

The appellant served on active duty from May 1944 to May 
1946.  Service medical records reflect that the appellant was 
treated for trench feet, and this was noted on the separation 
examination report dated May 1946.  A VA dermatological 
examination in November 1946 noted chronic fungus infection 
between all toes of the right foot and outer portion of the 
left foot.  No changes of erythrocyanosis were visible.  In a 
rating decision dated December 1946, VARO granted service 
connection for mild symptoms of bilateral frozen feet with 
fungus infection, rated as 10 percent disabling.

In August 1984, private physicians' statements were received.  
One stated that the appellant had a history of varicosities 
in his lower legs for years and had two episodes of phlebitis 
in June and July 1984.  The other statement indicated the 
appellant had high blood pressure with cardiac 
catheterization in September 1979.  Medical records dated 
November 1975 to May 1987 from the appellant's private 
physicians show that he was seen on a regular basis for 
follow-up treatment for hypertension and several other 
medical problems; however, the records contain no reference 
to any foot disorder.

On VA general examination in April 1991, both feet were 
normal in color and temperature, but there was some pitting 
edema just above the ankle bilaterally.  There was no 
evidence of any ulceration of the skin and the subcutaneous 
tissue seemed well preserved.  There was no evidence of 
residuals of frozen feet.  On special VA dermatological 
examination by a fee-basis physician in April 1991, modest 
onycholysis of the great toenails was found along with 
superficial scaling over the plantar surface of the feet.  
The doctor noted that he believed the appellant had 
onychomycosis and tinea pedis.  The doctor also noted 
complaints of deep seeded bone pain over the feet and ankles, 
which was not related to the skin problems.

VA outpatient treatment records dated January to September 
1991 are negative treatment for any foot disorder.  On VA 
examination in January 1993, some erosion between the toes of 
the right foot, which appeared to be athletes' foot, was 
found along with fungus of the toenails.  Peripheral pulses 
were normal and sensory testing was normal.  Doppler studies 
of the circulation of the lower extremities were also normal.  
The examiner noted that there was "[n]o evidence of vascular 
damage to the lower extremities as a result of trench foot."  
On VA dermatological examination in January 1993, the 
appellant reported periodic breakouts of the feet with 
blisters between the toes with itching, swelling, and 
discharge.  Physical examination revealed some maceration 
between the toes of both feet with some scaling.  Dystrophy 
of the toenails of both feet was also noted.  The diagnoses 
were tinea pedis, interdigital; and onychomycosis of the 
toenails.

A VA outpatient treatment record entry dated August 1993 
noted complaints of swelling of feet and pain in the right 
ankle.  Physical examination revealed some edema and 
tenderness of the medial malleolus, along with cracking in 
the web spaces of both feet.  The diagnoses were tinea pedis 
and foot strain.

In October 1996, the appellant requested an increased rating 
for residuals of frozen feet, rated continuously at the 10 
percent disability level.

In November 1996, VA outpatient treatment records dated 
January 1993 to November 1996 were received.  These records 
show that the appellant was followed for complaints of foot 
pain and fungal infection of the feet.  These records further 
reflect that the appellant is diabetic and had had a stroke.  
In July 1995, the appellant was seen by the Podiatry Clinic 
for complaints of itching feet.  It was noted that the 
appellant wore pointed dress shoes.  Pulses were 2/4 on the 
left and 3/4 on the right.  White macerated tissue between 
the toes was noted.  The assessment was tinea pedis, 
onychomycosis, and diabetes mellitus.

In November 1996 a VA examination of the feet was conducted.  
The appellant, age 72, complained of pain in his feet.  He 
could supinate and pronate the feet about 50 percent of 
usual, he was able to rise and walk on the toes and heels for 
a short distance, but with a broad and somewhat clumsy gait 
with complaints of feet pain.  The feet appeared broad and 
large, but otherwise grossly normal.  Second degree pes 
planus dating to childhood was noted.  The skin of the feet 
appeared mottled, as did the skin over the appellant's entire 
body.  The skin of the feet was somewhat thinner than usual.  
The appellant reported using frequent hot soaks of the feet, 
which he was advised to discontinue.  A very minor whitish 
small blister between the digits of the right foot and minor 
onychomycosis bilaterally was seen.  The nonpigmented areas 
of the feet were pink and warm.  Pulses were present and 
normal.  There was minor tenderness to palpation around the 
upper foot and ankle joints and metatarsal phalangeal areas.  
The diagnosis was minor residuals of trench foot or of 
possible frostbite, which is doubtful.  The examiner noted 
that there was evidence of arthritis of the feet and history 
of foot pain, ranging from mild to moderately severe.  The 
examiner further noted that there was evidence of pes planus, 
bilaterally, of life long duration.

A statement on a prescription form dated October 1997 from 
G.B. Smith reflects that the appellant has hypertensive heart 
disease and chronic venous insufficiency of both lower 
extremities.
In September 1998, a VA examination was conducted.  The 
appellant reported that he had a heart attack 16 years 
earlier and that he was told this could contribute to swollen 
feet, but he reported that he had swelling of the feet prior 
to his heart condition.  The appellant was obese, weighing 
270 pounds at a height of 5 feet 9 inches.  He ambulated 
well.  There was +3 pitting edema from the knee down to both 
feet.  The appellant used support hose and indentation from 
the elastic were noted.  Peripheral pulses were good.  No 
varicose veins were found.  The skin of the lower extremities 
was shiny, somewhat dry and moistened by lubrications.  A 
fungal infection of both feet, between the toes, with scaling 
and some redness was seen.  The diagnoses included 
hypertension, trench feet, stasis dermatitis, venous 
insufficiency of both lower extremities, and tinea pedis.  
Photographs of the lower extremities are associated with the 
examination report, which reflect the presence of slightly 
spotty colored skin, with elastic stocking marks just below 
the knee, swollen ankles and feet, and yellowish colored, 
thick appearing toe nails.  In an addendum to this report 
dated June 1999, the examiner reported that abnormalities of 
the feet were attributed to pes planus, a life long 
condition, chronic fungal infection, and chronic venous 
insufficiency of unclear etiology.  He opined that these 
conditions were unrelated to service-connected trench feet 
and that there was "no functional impairment as a result of 
trench feet."  He noted that the appellant had good 
peripheral pulses, with pinkish colored soles, sides of the 
feet, and heels.

Subsequently, VA outpatient treatment records dated August 
1996 to October 1999 were received.  In September 1997 and 
March 1998, the appellant complained of numbness, tingling, 
and aching of the feet.  Pedal pulses were present in the 
feet.

B.  Analysis

The appellant contends that the 10 percent evaluation 
assigned his service-connected trench feet prior to January 
12, 1998, and the separate 10 percent evaluations assigned 
each foot since January 12, 1998, do not reflect adequately 
the severity of his lower extremity symptomatology.  He 
asserts that the evaluations should be increased based upon 
chronic foot pain, numbness, discoloration, and swelling.  A 
claim for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disabilities are more severe, his claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant's service-connected residuals of frozen/trench 
feet are currently evaluated under the criteria for cold 
injury residuals set forth in 38 C.F.R. § 4.104, diagnostic 
code 7122.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. § Part 4 (1999), including the criteria for evaluating 
diseases of the arteries and veins.  The first amendment to 
the schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  This amendment 
changed the rating criteria for cold injury residuals under 
diagnostic code 7122.  See 62 Fed. Reg. 65218 (December 11, 
1997).  The criteria more accurately reflect the range of 
effects that cold injury may produce, such as arthralgia, 
tissue loss, nail abnormalities, numbness, locally impaired 
sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarified that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).  The rating criteria under diagnostic code 
7122, as revised in January 1998, remained the same.
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from January 
12, 1998, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain that version most favorable to his claim, if indeed 
one is more favorable than the other.

Although the new regulations were not in effect when the June 
1997 rating decision was made, VARO considered the new 
regulations in a subsequent decision.  While this case was in 
Remand status, a Supplemental Statement of the Case of July 
1999 adjudicated the appropriate disability rating for the 
appellant's service-connected residuals of trench feet under 
the new regulations and provided notice to the appellant and 
his representative of the new regulations.  The amended 
regulations effective in August 1998 did not change the 
rating criteria under diagnostic code 7122, and it is 
therefore not necessary that the appellant receive notice of 
this non-substantive amendment.  Since the appellant and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the version of diagnostic code 7122 in effect prior to 
January 12, 1998, a 10 percent disability rating was assigned 
for either unilateral or bilateral residuals of frozen feet 
with mild symptoms and chilblains.  A 20 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with persistent moderate swelling, tenderness, redness, etc., 
or a 30 percent disability rating was assigned for these 
symptoms if they involved both feet.  A 30 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with loss of toes, or parts, and persistent severe symptoms, 
or a 50 percent disability rating was assigned for these 
symptoms if they involved both feet.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

The medical evidence does not show that the appellant met the 
criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 7122 prior to January 12, 1998.  
Despite the credibility of the appellant's complaints, there 
is no objective evidence of moderate swelling, tenderness, or 
redness of the feet prior to January 1998.  The VA 
examination in 1996 showed no edema or ulceration.  Pulses 
were present and normal, and nonpigmented areas of the feet 
were pink and warm.  While the skin of the feet appeared 
mottled, so did the skin over the appellant's entire body.  
Also, while the skin was somewhat thinner than normal over 
the feet, this was related to frequent hot soaks of the feet, 
which the examiner advised the appellant to discontinue.  The 
diagnosis was "minor residuals of trench foot or possible 
frostbite, which is doubtful."  The appellant had all digits 
of the feet.  Significant abnormalities at this time 
consisted of pes planus, which the appellant was noted to 
have his entire life, and signs of arthritis.  Therefore, the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent for residuals of 
bilateral trench feet prior to January 12, 1998.

Under the rating criteria for diagnostic code 7122 in effect 
from January 12, 1998, evaluations are assigned for each 
foot.  A 10 percent disability rating is warranted for cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent disability rating is assigned for 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
disability rating is assigned for cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. § 
4.104, Diagnostic Code 7122 (1998) (emphasis added).
The September 1998 VA examination found that the appellant 
had good peripheral pulses and pinkish colored soles, sides 
of the feet, and heels although there was +3 pitting edema, 
and shiny and somewhat dry skin.  While VA outpatient 
treatment record show credible complaints of pain and 
numbness of the feet and dermatophytes, that include tinea 
pedis and onychomycosis, in a June 1998 addendum to the 
September 1998 VA examination report, the examiner stated 
that pes planus, chronic fungal infection, and chronic venous 
insufficiency were "unrelated to trench feet" and that 
there was "no evidence of functional impairment as a result 
of trench feet."  Further weighing against the appellant's 
claim for increase, we note that the medical findings of 
record are silent for hypertrophic or missing nails, abnormal 
color changes of the skin of the feet (i.e., purplish or 
reddish), and decreased sensation in the feet.

Notwithstanding the appellant's credible subjective 
complaints of pain, numbness, and arthralgia, the objective 
findings of record since January 1998 do not show pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities related to 
service-connected left or right trench foot.  Accordingly, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of frozen/trench foot on 
the left and right under Diagnostic Code 7122 from January 
12, 1998.

The Board also considered the appellant's increased rating 
claim from January 12, 1998, under the old rating criteria.  
However, the evidence of record does not show persistent 
moderate swelling or redness as a residual of frozen/trench 
foot, left or right, and the appellant has not lost any toes 
or parts of the feet as a result of the service-connected 
trench feet.  In light of the fact that there are no 
objective neurological deficits resulting from his service-
connected trench feet, it cannot be said that he has 
persistent severe symptoms.  Therefore, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for either foot under the old criteria, 
and the new rating criteria are therefore more favorable to 
the appellant's claim.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

Service connection for arthritis of the back, hips, and knees 
is denied.

A disability evaluation in excess of 10 percent for residuals 
of trench feet prior to January 12, 1998, is denied.

A disability evaluation in excess of 10 percent for residuals 
of trench foot, left, from January 12, 1998, is denied.

A disability evaluation in excess of 10 percent for residuals 
of trench foot, right, from January 12, 1998, is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

